Citation Nr: 0323781	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an umbilical hernia, to 
include post-operative residuals of a herniorrhaphy.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





REMAND

The veteran had active service from September 1981 to May 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for residuals of a 
cesarean section (c-section), including a post-operative 
scar, and assigned an initial 10 percent rating.  But the RO 
denied service connection for an umbilical hernia.  

The veteran's service medical records (SMRs) do not show that 
she had an umbilical hernia while on active duty.  But she 
testified during her hearing in Washington, D.C., in April 
2003 that her current umbilical hernia originated in service 
from carrying heavy batteries.  She also alleged that it went 
undetected or undiagnosed in service-including during her 
service discharge examination, because the focus of that 
examination was on her pregnancy and c-section (page 3 of the 
transcript).  She also indicated that all of her employment 
since service has been entirely sedentary (pages 5 through 8 
of the transcript), so the heaving lifting in service is the 
only logical cause of her current umbilical hernia.  In other 
testimony during her hearing, she also maintained that her VA 
examination in January 2001 focused mostly, if not entirely, 
on her last birth by c-section and not on whether she had an 
umbilical hernia of service origin.  So she requested another 
VA examination to address this dispositive issue (pages 6 and 
13).

The veteran also has reported receiving treatment in November 
1990 at the Moncrief Military Hospital for childbirth, and at 
the Trippler Military Hospital in June 2000 for a surgical 
repair of her umbilical hernia.  However, the complete 
records of those hospitalizations are not on file.  



The January 2001 VA compensation examination yielded 
diagnoses of residuals of a 1986 cesarean section and status 
post repair of an umbilical hernia.  There was an opinion 
that the umbilical hernia was a separate condition from the 
cesarean section and that the cesarean section was a 
"bikini" scar and that the umbilical hernia did not develop 
over the cesarean section scar.  This opinion, however, 
is unresponsive to the contention that the umbilical hernia 
had its' onset while the veteran was on active duty in the 
military.  So another opinion must be obtained to address 
this determinative issue and decide this appeal.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  Review the claims file and ensure that all 
notification and development action required by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing VA regulations is completed.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  

2.  The RO should take the appropriate steps to obtain 
all records of the veteran's November 1990 
hospitalization at the Moncrief Military Hospital and of 
her June 2000 hospitalization at the Trippler Military 
Hospital.  When obtained, these records should be 
associated with the claim file.  

3.  Schedule the veteran for an appropriate VA 
examination to determine the nature, time of onset, 
and etiology of her umbilical hernia.  

And to facilitate making this determination, the 
claims folder, including a copy of this remand, 
must be made available to the examiner for a review 
of the veteran's pertinent medical history.  
The examiner is asked to confirm that he or she has 
reviewed the claims folder.  All necessary testing 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  

The examiner should render a medical opinion 
indicating whether:  1) it is at least as likely as 
not that the veteran's current umbilical hernia 
originated in service from lifting heavy batteries 
or whether, alternatively, 2) it is otherwise at 
least as likely as not proximately due to or the 
result of her already service-connected residuals 
of the cesarean section.  (Note:  this latter 
question includes indicating whether it is at least 
as likely as not that the service-connected 
residuals of the cesarean section have aggravated 
the umbilical hernia, including any postoperative 
residuals of a surgical repair of the hernia and, 
if so, to what extent above and beyond the level of 
impairment existing prior to the aggravation.)  

If no opinion can be rendered, please explain why 
this is not possible.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.   

4.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare a 
supplemental statement of the case (SSOC) and send 
it to the veteran.  Give her time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until she is otherwise notified by the 
RO.  She has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


